
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 

 
NIKE, INC. LONG-TERM INCENTIVE PLAN


This is the Long-Term Incentive Plan of NIKE, Inc. for the payment of incentive
compensation to designated employees.


Section 1. Definitions.


The following terms have the following meanings:


Board: The Board of Directors of the Company.


Code: The Internal Revenue Code of 1986, as amended.


Committee: The Compensation Committee of the Board, provided however, if the
Compensation Committee of the Board is not composed entirely of Outside
Directors, the “Committee” shall mean a committee composed entirely of at least
two Outside Directors appointed by the Board from time to time.


Company: NIKE, Inc.


Outside Directors: The meaning ascribed to this term in Section 162(m) of the
Code and the regulations proposed or adopted thereunder.


Performance Period: The period of time for which Company performance is measured
for purposes of a Target Award.


Performance Target: An objectively determinable level of performance as selected
by the Committee to measure performance of the Company or any subsidiary,
division, or other unit of the Company for the Performance Period based on one
or more of the following: net income, net income before taxes, operating income,
revenues, return on sales, return on equity, earnings per share, total
shareholder return, or any of the foregoing before the effect of acquisitions,
divestitures, accounting changes, restructuring, or other special charges, as
determined by the Committee at the time of establishing a Performance Target.


Plan: The Long-Term Incentive Plan of the Company.


Target Award: An amount of compensation to be paid in cash to a Plan participant
based on achievement of a particular Performance Target level, as established by
the Committee.


Year: The fiscal year of the Company.


Section 2. Objectives.


The objectives of the Plan are to:


(a) recognize and reward on a long-term basis selected employees of the Company
and its subsidiaries for their contributions to the overall profitability and
performance of the Company; and


(b) qualify compensation under the Plan as “performance-based compensation”
within the meaning of Section 162(m) of the Code and the regulations promulgated
thereunder.


Section 3. Administration.


The Plan will be administered by the Committee. Subject to the provisions of the
Plan, the Committee will have full authority to interpret the Plan, to establish
and amend rules and regulations relating to it, to determine the terms and
provisions for making awards and to make all other determinations necessary or
advisable for the administration of the Plan.


Section 4. Participation.


Target Awards may be granted under the Plan only to individuals selected by the
Committee who are employees of the Company or a subsidiary of the Company.


Section 5. Determination of the Performance Targets and Awards.


(a) Performance Targets and Awards. The Committee shall establish in writing, in
its sole discretion, the Performance Targets and Target Award opportunities for
each participant, within 90 days of the beginning of the applicable Performance
Period.  The Committee may establish (i) several Performance Target levels for
each participant, each corresponding to a different Target Award opportunity,
and (ii) different Performance Targets and Target Award opportunities for each
participant in the Plan.


(b) Other Terms and Restrictions.  The Committee may establish other
restrictions to payment under a Target Award, such as a continued employment
requirement, in addition to satisfaction of the Performance Targets.


(c) Maximum Awards.  The Committee shall not establish Target Award
opportunities for any participant such that the maximum amount payable under
Target Awards which have Performance Periods ending in any single Year exceeds
$12,000,000.


Section 6. Determination of Plan Awards.


At the conclusion of the Performance Period, in accordance with
Section 162(m)(4)(C)(iii) of the Code, prior to the payment of any award under
the Plan, the Committee shall certify in the Committee’s internal meeting
minutes the attainment of the Performance Targets for the Performance Period and
the calculation of the awards.  No award shall be paid if the related
Performance Target is not met. The Committee may, in its sole discretion, reduce
or eliminate any participant’s calculated award based on circumstances relating
to the performance of the Company or the participant.  Awards will be paid in
accordance with the terms of the awards as soon as practicable following the
Committee’s certification of the awards.


Section 7. Termination of Employment.


The terms of a Target Award may provide that in the event of a participant’s
termination of employment for any reason during a Performance Period, the
participant (or his or her beneficiary) will receive, at the time provided in
Section 6, all or any portion of the award to which the participant would
otherwise have been entitled.


Section 8. Clawback Policy.


Unless otherwise provided at the time of establishing a Target Award, all awards
under the Plan shall be subject to the NIKE, Inc. Policy for Recoupment of
Incentive Compensation as approved by the Committee and in effect at the time
the Target Award is established, or such other policy for “clawback” of
incentive compensation as may be approved from time to time by the Committee.


Section 9. Miscellaneous.


(a) Amendment and Termination of the Plan. The Committee with the approval of
the Board may amend, modify or terminate the Plan at any time and from time to
time except insofar as approval by the Company’s shareholders is required
pursuant to Section 162(m)(4)(C)(ii) of the Code. The Plan shall terminate at
the first shareholder meeting that occurs in the fifth year after the Company’s
shareholders approve the Plan. Notwithstanding the foregoing, no such amendment,
modification or termination shall affect the payment of Target Awards previously
established.


(b) No Assignment. Except as otherwise required by applicable law, no interest,
benefit, payment, claim or right of any participant under the plan shall be
subject in any manner to any claims of any creditor of any participant or
beneficiary, nor to alienation by anticipation, sale, transfer, assignment,
bankruptcy, pledge, attachment, charge or encumbrance of any kind, and any
attempt to take any such action shall be null and void.


(c) No Rights to Employment. Nothing contained in the Plan shall give any person
the right to be retained in the employment of the Company or any of its
subsidiaries. The Company reserves the right to terminate a participant at any
time for any reason notwithstanding the existence of the Plan.


(d) Beneficiary Designation. The Committee shall establish such procedures as it
deems necessary for a participant to designate a beneficiary to whom any amounts
would be payable in the event of a participant’s death.


(e) Plan Unfunded. The entire cost of the Plan shall be paid from the general
assets of the Company. The rights of any person to receive benefits under the
Plan shall be only those of a general unsecured creditor, and neither the
Company nor the Board nor the Committee shall be responsible for the adequacy of
the general assets of the Company to meet and discharge Plan liabilities, nor
shall the Company be required to reserve or otherwise set aside funds for the
payment of its obligations hereunder.


     (f) Applicable Law. The Plan and all rights thereunder shall be governed by
and construed in accordance with the laws of the State of Oregon.





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

